         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DAVID ELI FLOREZ,

       Plaintiff,

       vs.                                                         Civ. No. 19-663 KK

ANDREW SAUL, Commissioner of the
Social Security Administration,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff David Eli Florez’s (“Mr. Florez”) Motion

to Reverse and Remand for Rehearing, with Supporting Memorandum (Doc. 21) (“Motion”), filed

January 21, 2020, seeking review of the unfavorable decision of Defendant Andrew Saul,

Commissioner of the Social Security Administration (“Commissioner”), on Mr. Florez’s claim for

Title II disability insurance benefits (“DIB”) under 42 U.S.C. §§ 405(g) and 1383(c)(3). The

Commissioner filed a response in opposition to the Motion on April 20, 2020 (Doc. 24), and Mr.

Florez filed a reply in support of the Motion on May 7, 2020. (Doc. 25.) Having meticulously

reviewed the entire record and the applicable law and being otherwise fully advised in the

premises, the Court FINDS that Mr. Florez’s Motion is well taken and should be GRANTED.

                                      I. Background

       Mr. Florez is a former construction laborer who has a ninth-grade education and no

reported earnings since 2010. (Administrative Record (“AR”) 041-43, 194, 196.) He filed his claim

for DIB on May 26, 2016, indicating an alleged onset date (“AOD”) of disability of March 15,

2010 due to lower back pain, arthritis, diabetes (type 2), high blood pressure, depression, heart

murmur, shortness of breath, and dizziness. (AR 185, 218.) In a pre-hearing memorandum



                                               1
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 2 of 22



submitted by his attorney on June 22, 2018, he amended his AOD to May 25, 2015. (AR 290.) His

date of last insured (“DLI”) was December 31, 2015, at which time he was fifty-five years old.

(AR 012.)

Physical Impairments Evidence1

         Mr. Florez fell off a scaffold in 2006 and injured his back but did not initially have

“significant pain” and self-treated with ibuprofen for many years. (See AR 044, 332, 341.) In

December 2014 when he complained of chronic sciatic type pain, his medical provider ordered x-

rays which showed L4-L5 and L5-S1 interspace narrowing.2 (AR 325.) In August 2015, he was in

a low-speed motorcycle accident and broke a rib. (AR 293.) Three days after the accident, he

complained of left leg pain to his primary care provider, Sasha Sokolowski, PA. (AR 323.) PA

Sokolowski ordered x-rays of Mr. Florez’s leg, demonstrated stretches to help alleviate his back

pain, and referred Mr. Florez to the Presbyterian Pain and Spine Center. (AR 325.)

         Mr. Florez established care at the Pain and Spine Center in October 2015. (AR 341.)

Gregory Maroney, PA, noted that Mr. Florez’s lower back pain was a “chronic problem” and

documented that “[t]he current episode started more than 1 year ago.” (AR 342.) Mr. Florez

described the quality of his pain as “stabbing and aching” and explained that “stiffness” was his

worst symptom that was “present all day.” (AR 342.) Based on x-rays taken at that time, PA

Maroney noted impressions of “considerable narrowing of the L5-S1 interspace, moderate

narrowing of the L4-5 interspace, and mild narrowing of the other lumbar interspaces.” (AR 435,

442-44.) Mr. Florez was diagnosed with lumbar facet arthropathy and degeneration of lumbar or


1
  Mr. Florez does not challenge the ALJ’s findings regarding his physical impairments. However, the Court includes
a brief discussion of the evidence related to Mr. Florez’s physical impairments to provide context for its analysis of
Mr. Florez’s challenge to the ALJ’s handling of his mental impairments, specifically Mr. Florez’s depression, which
was believed to be precipitated, at least in part, by his physical conditions. (See AR 868.)
2
 For reasons that are unclear, Mr. Florez did not receive the results of his December 2014 x-rays until August 2015.
(AR 325.)

                                                          2
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 3 of 22



lumbosacral intervertebral disc and referred to physical therapy. (AR 434.) He declined a

prescription for pain medication but agreed to take a muscle relaxer. (AR 434-35.) In February

2016, he reported that his pain was “stable” (AR 534), but in August 2016 he complained of

worsening pain. (AR 566.) PA Maroney recommended injections, but Mr. Florez was not eligible

to be treated with injections at that time due to his uncontrolled diabetes. (AR 565-66.) Instead,

Mr. Florez continued taking a muscle relaxer and began taking codeine for his pain. (AR 564-65.)

Mental Impairments Evidence

        In October 2014, Mr. Florez reported to Kenneth Yamamoto, M.D., his primary care

physician, that he was experiencing “[i]ntermittent mild depression since [the] death of [his] father

several years ago[.]” (AR 338.) Specifically, he described feeling “sadness” and “no motivation”

but denied suicidal ideation. (AR 338.) He declined counseling or medication at that time. (AR

340.) At a follow-up appointment with Dr. Yamamoto in November 2014, he described feeling

“[s]tressed” about caring for his mother and continued to report feelings of sadness and lack of

motivation. (AR 335.) He continued to decline medication but agreed to a referral to counseling.

(AR 337.) In December 2014, Dr. Yamamoto indicated “[d]ecreased depression symptoms.” (AR

332.)

        On October 27, 2015, Mr. Florez saw PA Sokolowski for treatment of pain in his left foot.

(AR 320.) Because Mr. Florez “scored high on his depression screen” (AR 320), PA Sokolowski

discussed Mr. Florez’s depression with him. (AR 321.) PA Sokolowski noted,

        As soon as we bring this up[,] he is very tearful. His father passed away 5 years
        ago[,] and he used to work with his father and so this has been very hard on him
        recently as he has been out of work and bring up old memories of his dad. He lives
        at home with his mother and so he can take care of her. He is feeling very helpless
        right now since he is not working.




                                                 3
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 4 of 22



(AR 321.) She also noted that Mr. Florez stated that he “doesn’t even feel like getting out of the

house much.” (AR 321.) PA Sokolowski diagnosed Mr. Florez with depression and prescribed a

low-dose antidepressant, which Mr. Florez agreed to take. (AR 321.)

        Two days later at his establishment appointment at the Pain and Spine Clinic, Mr. Florez

reported having “poor sleep due to chronic depression,” and his affect was documented as

“depression.” (AR 433.) In completing the depression screening portion of his patient health

questionnaire (PHQ-9), Mr. Florez indicated that during the previous two weeks, he (1) had “little

interest or pleasure in doing things” and was “feeling down, depressed, or hopeless” nearly every

day; (2) had difficulty falling or staying asleep or sleeping too much, felt tired or had little energy,

and had trouble concentrating more than half the days; and (3) had a poor appetite or was

overeating and felt bad about himself several days. (AR 486-87.) His PHQ-9 score was fourteen

(14), indicating moderate depression.3 (AR 487.)

        At a follow up with PA Sokolowski in December 2015, Mr. Florez reported that he was

“not sure” if the antidepressant was working but also that he had been forgetting to take it daily.

(AR 319.) PA Sokolowki observed that Mr. Florez “appears to be a little better today” and

recommended to him that he take his antidepressant daily to increase its effectiveness. (AR 319.)

Mr. Florez continued to decline counseling. (AR 319.)

        At his February 20164 follow-up appointment at the Pain and Spine Clinic, Mr. Florez

reported in his PHQ-9 that he not only continued to have “little interest or pleasure in doing things”


3
 See Kurt Kroenke, M.D., et al., The PHQ-9: Validity of a Brief Depression Severity Measure, J. Gen. Intern. Med.
16, 606-613, Table 2 (2001), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1495268/ (last visited May
22, 2020) (providing that a PHQ-9 score of 10-14 indicates a level of depression severity of “Moderate”).
4
  The Court acknowledges that Mr. Florez’s DLI was December 31, 2015. However, the mere fact that evidence dates
from after a claimant’s DLI does not necessarily affect its relevance. As the Tenth Circuit has explained, “evidence
bearing upon an applicant’s condition subsequent to the date upon which the earning requirement was last met is
pertinent evidence in that it may disclose the severity and continuity of impairments existing before the earning
requirement date[.]” Baca v. Dep’t of Health & Human Servs., 5 F.3d 476, 479 (10th Cir. 1993) (alteration, quotation

                                                         4
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 5 of 22



and was “feeling down, depressed, or hopeless” every day but also was having difficulty sleeping

and concentrating every day rather than more than half the days. (Compare AR 486, with AR 530.)

He also indicated an increase in “[p]oor appetite or overeating,” from several days in October 2015

to more than half the days in February 2016. (Id.) Mr. Florez’s total PHQ-9 score in February 2016

increased to seventeen (17), indicating moderately severe depression.5 (AR 531.) When Mr. Florez

was seen at Presbyterian Heart Group on March 18, 2016 to be evaluated for a possible heart

murmur (AR 428-29), his “Psychiatric/Behavioral” symptoms were noted as “Positive for

depression. Patient has insomnia. The patient is not nervous/anxious.” (AR 430 (emphasis

omitted).)

        On June 28, 2016, Mr. Florez reported to PA Sokolowski that he had gone to Colorado

“and couldn’t be around anybody.” (AR 378.) PA Sokolowski noted, “He finds himself secluding

himself. No [suicidal ideation] or [homicidal ideation]. He has a lot of stress from being the

caretaker for his mother.” (AR 378.) She indicated in her treatment notes that Mr. Florez was not

taking his antidepressant and was “still pretty depressed, very tearful[.]” (AR 379.) Mr. Florez

agreed to see a counselor at that time, and PA Sokolowski indicated she would follow up with him

in a month to determine whether to restart his antidepressant medication. (AR 379)

        Three days later, Mr. Florez met with counselor Yvonne Moghadam, LMHC. (AR 351; see

AR 879-80 (indicating LMHC Moghadam’s credentials).) LMHC Moghadam described Mr.

Florez’s mood as “despondent” and noted that his “facial/emotional expressions are tearful.” (AR

350.) In documenting the reason for Mr. Florez’s session, she stated, “Patient is primary caregiver


marks, and citation omitted). Indeed, as the ALJ recognized, “What was going on [at the] end of [20]15, early [20]16
is very relevant.” (AR 040.) He specifically asked Mr. Florez to describe “what problems you were having that you
believe prevent you from working on a full-time basis” not only at the end of 2015 but also “within three or four
months of” December 31, 2015. (AR 044.)
5
  See supra note 3 (providing that a PHQ-9 score of 15-19 indicates a level of depression severity of “Moderately
severe”).

                                                         5
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 6 of 22



of his mother and his decease[d] father. Patient’s father has been deceased for 5 years now. Patient

is fearful of [his] mother being [alone] and the pressure and burden has taken ahold of him.” (AR

350.) LMHC Moghadam diagnosed Mr. Florez with severe major depressive disorder and

generalized anxiety disorder and indicated that Mr. Florez would call to schedule a follow-up

appoint “if he decides to return.” (AR 350.)

       On July 28, 2016, Mr. Florez reported to PA Sokolowski that he “thinks his depression is

getting better” and that “he is having more good days.” (AR 347.) He also questioned whether he

would continue with counseling, indicating that “[h]e thinks that he just doesn’t like being around

people in general.” (AR 347.) PA Sokolowski restarted Mr. Florez on an antidepressant. (AR 349.)

In January 2017, she switched him to a different antidepressant when he “scored very high on his

depression screen” and complained that the antidepressant he had been on made him feel bloated,

which caused him to stop taking it. (AR 705.)

Medical Opinions of Record

       State Agency consultants Cathy Simutis, Ph.D., and Sheri Tomak, Psy.D., reviewed Mr.

Florez’s DIB claim at the initial and reconsideration levels in October 2016 and March 2017,

respectively. (AR 062-63, 076-77.) Dr. Simutis found there to be “[n]o mental medically

determinable impairments established” and “insufficient evidence to assess the case[.]” (AR 062.)

Her psychiatric review technique explanation summarized Mr. Florez’s August 2016 function

report and certain medical records from 2014-2016 but did not mention that PA Sokolowski

diagnosed Mr. Florez with depression in October 2015 and began treating him with antidepressants

that same month. At reconsideration, Dr. Tomak found “Depressive, Bipolar and Related

Disorders” to be a medically determinable, although secondary and non-severe, impairment

supported by the record. (AR 076.) Like Dr. Simutis, Dr. Tomak found that “[t]he available



                                                 6
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 7 of 22



evidence remains insufficient to rate psych signs, s[ymptoms,] and functioning from AOD-DLI.”

(AR 077.)

       At the request of Mr. Florez’s attorney, consultative examiner Eligio Padilla, Ph.D.,

conducted a psychological evaluation of Mr. Florez in March 2018. (AR 860-69.) In doing so, Dr.

Padilla reviewed Mr. Florez’s medical records, interviewed Mr. Florez, administered a battery of

psychological and intelligence tests, and completed a mental status examination. (AR 860.) He

diagnosed Mr. Florez with severe, recurrent major depressive disorder and provisionally diagnosed

him with a learning disorder (not otherwise specified) based on his full-scale IQ of 83 (indicating

low average range of intellectual functioning) and his “very low” reading and spelling test scores.

(AR 869.) Regarding his depression diagnosis, Dr. Padilla opined in relevant part that Mr. Florez’s

“depression goes back at least a decade” and “has worsened as the consequence of additional

stressors in his life.” (AR 868.) Dr. Padilla indicated that “distal causes” of Mr. Florez’s depression

were “alienation from his son, the death of his father[,] and his loss of employment” and that

“[m]ore proximate causal factors include his deteriorating medical and physical condition.” (AR

868.) In addition to preparing a psychological evaluation report that summarized his review of

medical records, test results, and clinical impressions and diagnoses (AR 860-69), Dr. Padilla

completed a Medical Assessment of Ability to do Work-Related Activities (Mental) (“medical

source statement”) in which he offered opinions on Mr. Florez’s work-related mental functional

limitations. (AR 856-57.) Asked to “consider the patient’s medical history and the chronicity of

findings as from before December 31, 2015 to current examination[,]” Dr. Padilla opined that Mr.

Florez has “moderate” or “marked” limitations in thirteen of the twenty specific functional areas

assessed. (AR 856-57.)

Mr. Florez’s Hearing and the ALJ’s Decision



                                                  7
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 8 of 22



       At his administrative hearing before administrative law judge (“ALJ”) Cole Gerstner in

June 2018, Mr. Florez testified that the primary reason he stopped working in 2015 was his lower

back pain, which caused him to be unable to hang drywall and do the work of a journeyman. (AR

044, 051.) It was difficult to walk and carry tools, and the stiffness made it difficult for him to

stand up from a seated position. (Id.) Asked by the ALJ why he “couldn’t . . . have gotten a job

sitting in a chair answering the phone[,]” Mr. Florez responded, “The sitting down, my back and I

don’t have people skills to talk to people, I get frustrated.” (AR 051.) Asked by the ALJ what

frustrates him, Mr. Florez answered, “Trying to explain and they don’t understand and to me I

believe I’m explaining things clearly, it just irritates me. Sometimes I say, well I start yelling.”

(AR 051-52.)

       The ALJ found that as of his DLI, Mr. Florez’s degenerative disc disease and diabetes were

“severe impairments” but that his other conditions, including depression and learning disorder,

were “not severe impairments as they no more than minimally affected the claimant’s ability to

perform work-related activities through the date last insured.” (AR 014.) In assessing Mr. Florez’s

residual functional capacity (“RFC”), the ALJ found that in addition to having various physical

functional limitations caused by his physical impairments, Mr. Florez was limited to “simple,

routine tasks with simple work-related decisions and occasional interaction with supervisors, co-

workers, and the public.” (AR 017.) The ALJ explained that he assessed the foregoing mental

limitations to “address[] any benefit of the doubt” based on Mr. Florez’s “complaints of pain and

difficulty around others, as well as his non-severe learning disorder[.]” (AR 020, 021.) Regarding

the medical opinions of record, he accorded “great weight” to the opinions of “the State Agency

medical consultants” and “little weight” to Dr. Padilla’s opinions. (AR 020, 021.) The ALJ found

that “given the claimant’s limited treatment, limited clinical findings upon examination, and



                                                 8
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 9 of 22



activities of daily living including caring for his mother, driving, cleaning, and shopping during

the relevant period, . . . no further restrictions are warranted.” (AR 020.)

       Although the ALJ found that Mr. Florez could not perform his past relevant work given

the RFC he assessed (AR 021-22), he found that Mr. Florez would be able to perform other jobs

that exist in significant numbers in the national economy, specifically janitor, hand packager, and

medical services housekeeper. (AR 022-23; see also AR 053-54 (testimony of vocational expert

Nicole King).) He therefore found that Mr. Florez was “not disabled.” (AR 023.) Mr. Florez sought

review by the Appeals Council, which denied his request. (AR 001-6, 182.) Mr. Florez then

appealed to this Court. (Doc. 1.)

                                    II. Standard of Review

       Judicial review of the Commissioner’s denial of disability benefits is limited to whether

the final decision is supported by substantial evidence and whether the Commissioner applied the

correct legal standards to evaluate the evidence. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365 F.3d

1208, 1214 (10th Cir. 2004). In making these determinations, the Court must meticulously examine

the entire record but may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). In other words, the

Court does not reexamine the issues de novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10

F.3d 739, 741 (10th Cir. 1993). The Court will not disturb the Commissioner’s final decision if it

correctly applies legal standards and is based on substantial evidence in the record.

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

(quotation marks omitted).      Substantial evidence is “more than a scintilla, but less than a

preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). A decision “is not based



                                                  9
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 10 of 22



on substantial evidence if it is overwhelmed by other evidence in the record[,]” Langley, 373 F.3d

at 1118 (quotation marks omitted), or “constitutes mere conclusion.” Musgrave v. Sullivan, 966

F.2d 1371, 1374 (10th Cir. 1992). The Court’s examination of the record as a whole must include

“anything that may undercut or detract from the ALJ’s findings in order to determine if the

substantiality test has been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

                                              III. Discussion

        Mr. Florez argues that the ALJ erred in his handling of Dr. Padilla’s opinions and further

erred by failing to develop the record to clarify ambiguities surrounding the extent of Mr. Florez’s

mental impairments prior to his DLI. (Doc. 21 at 11-23.) The Commissioner counters that the ALJ

reasonably weighed Dr. Padilla’s opinions and had no duty to further develop the record. (Doc. 24

at 11-20.) He additionally argues that the ALJ’s decision is supported by substantial evidence and

should therefore be affirmed. (Doc. 24 at 8-11.) For the following reasons, the Court agrees that

the ALJ committed legal error in his handling of Dr. Padilla’s opinions and that remand is required.

A.       Applicable Law

        “[W]hen assessing a plaintiff’s RFC, an ALJ must explain what weight is assigned to each

opinion and why.” Silva v. Colvin, 203 F. Supp. 3d 1153, 1157 (D.N.M. 2016). The ALJ should

generally accord more weight to the opinion of a source who has examined the claimant than to

the opinion of a source who has rendered an opinion based on a review of medical records alone.

See 20 C.F.R. § 404.1527(c)(1)6; Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (“[A]n

examining medical-source opinion is . . . given particular consideration: it is presumptively




6
  The SSA has issued new regulations regarding the evaluation of medical source opinions for claims filed on or after
March 27, 2017. See “Revisions to Rules Regarding the Evaluation of Medical Evidence,” 82 Fed. Reg. 5844-01,
2017 WL 168819 (Jan. 18, 2017); 20 C.F.R. §§ 404.1520c and 404.1527. Because Mr. Florez filed his claim in 2016,
the previous regulations still apply to this matter. Id.


                                                        10
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 11 of 22



entitled to more weight than a doctor’s opinion derived from a review of the medical record.”); cf.

Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004) (“The opinion of an examining

physician is generally entitled to less weight than that of a treating physician, and the opinion of

an agency physician who has never seen the claimant is entitled to the least weight of all.”). Indeed,

“[t]he regulations provide progressively more rigorous tests for weighing opinions as the ties

between the source of the opinion and the individual become weaker.” SSR 96-9p, 1996 WL

374180, at *2 (July 2, 1996). “[T]he opinions of State agency medical . . . consultants . . . can be

given weight only insofar as they are supported by evidence in the case record, considering such

factors as the supportability of the opinion in the evidence including any evidence received at the

administrative law judge and Appeals Council levels that was not before the State agency[.]” Id.

        Generally, medical opinions must be weighed using the factors set forth in 20 C.F.R.

§ 404.1527(c), comprising (1) examining relationship, (2) treatment relationship, (3)

supportability, (4) consistency, (5) specialization, and (6) other factors. To be sure, “[n]ot every

factor for weighing opinion evidence will apply in every case,” SSR 06-03p, 2006 WL 2329939,

at *5 (Aug. 9, 2006)7, and the ALJ is not required to “apply expressly each of the six relevant

factors in deciding what weight to give a medical opinion.” Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007). Rather, what is required is that the ALJ provide good reasons for the weight

he gives an opinion and that his explanation is sufficiently specific to make it clear to any

subsequent reviewers the weight given to an opinion and the reasons for that weight. See id.

        “If the RFC assessment conflicts with an opinion from a medical source, the adjudicator

must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL 374184, at *7 (July 2,


7
  The Court acknowledges that certain Social Security Rulings, including SSR 06-03p, that the Court relies on in its
analysis have been rescinded effective for claims filed on or after March 27, 2017. See SSR 96-2p, 2017 WL 3928298,
at *1 (Mar. 27, 2017). However, as noted above, Mr. Florez filed his claim for DIB in 2016, meaning the rescinded
rulings and case law interpreting them are still applicable.

                                                        11
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 12 of 22



1996). The ALJ must consider “all relevant evidence in the case record” in making a disability

determination. SSR 06-03p, 2006 WL 2329939, at *4. Although an ALJ is not required to discuss

every piece of evidence, “[t]he record must demonstrate that the ALJ considered all of the

evidence[.]” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). The ALJ must discuss not

only the evidence supporting his decision but also “the uncontroverted evidence he chooses not to

rely upon, as well as significantly probative evidence he rejects.” Id. at 1010. An ALJ’s failure to

set forth adequate reasons explaining why a medical opinion was rejected or assigned a particular

weight and demonstrate that he has applied the correct legal standards in evaluating the evidence

constitutes reversible error. See Reyes v. Bowen, 845 F.2d 242, 244 (10th Cir. 1988) (explaining

that the failure to follow the “specific rules of law that must be followed in weighing particular

types of evidence in disability cases . . . constitutes reversible error”).

B.      The ALJ’s decision fails to demonstrate application of the correct legal standards for
        weighing Dr. Padilla’s opinions regarding Mr. Florez’s functional limitations.

        Between his narrative report and medical source statement, Dr. Padilla offered medical

opinions covering everything from diagnoses and a prognosis to functional limitations. He

diagnosed “Major Depressive Disorder” and “Learning Disorder NOS” and offered a prognosis of

“guarded” in his narrative report. (AR 868-69.) Regarding functional limitations, Dr. Padilla

specifically opined in his medical source statement that Mr. Florez had marked limitations in

numerous areas of mental functioning, including his ability to (1) understand and remember

detailed instructions, (2) maintain attention and concentration for extended periods of time, (3)

complete a normal workday and workweek without interruptions from psychological based

symptoms and to perform at a consistent pace without unreasonable number and length of rest

periods, and (4) get along with coworkers or peers without distracting them or exhibiting

behavioral extremes. (AR 856-57.) He additionally opined that Mr. Florez was moderately limited

                                                   12
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 13 of 22



in his ability to, inter alia, (1) perform activities within a schedule, maintain regular attendance

and be punctual within customary tolerance, and (2) accept instructions and respond appropriately

to criticism from supervisors. (Id.)

         To support according “little weight” to Dr. Padilla’s opinions, the ALJ was required to

(1) demonstrate consideration of all of the applicable regulatory factors for weighing medical

opinions, and (2) provide “specific, legitimate reasons” for rejecting Dr. Padilla’s opinions.8 See

20 C.F.R. § 404.1527(c); Chapo, 682 F.3d at 1291 (explaining that dismissal or discounting of an

examining source’s opinions must be “based on an evaluation of all of the factors set out in [20

C.F.R. § 404.1527(c)] and the ALJ must provide specific, legitimate reasons for rejecting [such

opinions]” (quotation marks omitted)). His decision does neither.

         Regarding the regulatory factors for weighing medical opinions, the ALJ’s decision plainly

fails to demonstrate that he properly considered and applied the relevant factors. After

summarizing Dr. Padilla’s opinions, the ALJ provided the following explanation of the weight he

was according Dr. Padilla’s opinions and the reasons for that weight:

         Following review, the undersigned accords [Dr. Padilla’s] opinions and findings
         little weight for the period from May 15, 2015, the claimant’s amended alleged
         onset date, through December 31, 2015, the date last insured. Dr. Padilla’s findings
         in March 2018 are inconsistent with the claimant’s limited history of treatment
         during the relevant time period as well as the generally unremarkable clinical
         findings upon examination, as detailed above. Moreover, the record reveals that
         prior to the claimant’s date last insured, the claimant was the caretaker for his
         mother and engaged in activities of daily living including driving, shopping, and
         cleaning, which necessarily require functioning at greater levels than those found

8
  The ALJ treated all of Dr. Padilla’s findings and opinions in blanket fashion, drawing no distinction between the
various opinions Dr. Padilla rendered. Notably, despite that he accorded Dr. Padilla’s “opinions and findings little
weight[,]” the ALJ in fact agreed with at least some of Dr. Padilla’s findings. For example, the ALJ’s limitation of
Mr. Florez to “simple, routine tasks with simple work-related decisions” is consistent with Dr. Padilla’s findings that
Mr. Florez had a marked limitation in his ability to understand and remember detailed instructions but only a slight
limitation in his ability to make simple work-related decisions. (AR 856.) And his limitation of Mr. Florez to
“occasional interaction with supervisors” is consistent with Dr. Padilla’s finding that Mr. Florez has a moderate
limitation in his ability to accept instructions and respond appropriately to criticism from supervisors. (AR 857.) The
consistency between certain of the limitations that Dr. Padilla found and that the ALJ assessed tends to undermine the
ALJ’s explanation of why he discounted Dr. Padilla’s findings.

                                                         13
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 14 of 22



       by Dr. Padilla. This was a one[-]time evaluation over two years after the date last
       insured from a non[-]treating source.

(AR 021.) Critically, absent from the ALJ’s decision is any indication that he considered (1) Dr.

Padilla’s status as an examining source, (2) the explanations Dr. Padilla provided and the evidence

he cited in support of his explanations, (3) Dr. Padilla’s specialization and commensurate

expertise, and (4) his familiarity with the SSA’s disability programs and their evidentiary

requirements.

       The fact that Dr. Padilla examined Mr. Florez should have entitled his opinions to not only

“more weight” in general, see 20 C.F.R. § 404.1527(c)(1) (“Generally, we give more weight to the

medical opinion of a source who has examined you than to the medical opinion of a medical source

who has not examined you.”), but also presumptively greater weight than that accorded to the non-

examining State Agency consultants. See Chapo, 682 F.3d at 1291. Additionally, Dr. Padilla

administered numerous diagnostic tests, reviewed Mr. Florez’s medical records and function

reports, interviewed Mr. Florez and gained a picture of Mr. Florez’s family, marital, educational,

employment, legal, medical, substance abuse, and psychiatric history, and explained his clinical

impressions and diagnoses—as well as the mental functional limitations he assessed—in light of

the foregoing. (AR 856, 860-69.) Ordinarily, this should have entitled Dr. Padilla’s opinions to

“more weight” as well. See 20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents

relevant evidence to support a medical opinion, particularly medical signs and laboratory findings,

the more weight we will give that medical opinion.”). Furthermore, and critically on the record in

this case, at the time Dr. Padilla performed his consultative evaluation of Mr. Florez, he had forty-

three years of experience as a clinical psychologist and had conducted more than 7,000 evaluations

for Disability Determination Services in the previous twenty years. (AR 868.) Dr. Padilla’s

specialization and familiarity with disability programs presumably should have entitled his

                                                 14
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 15 of 22



opinions to more weight still. See 20 C.F.R. § 404.1527(c)(5) (“We generally give more weight to

the medical opinion of a specialist about medical issues related to his or her area of specialty than

to the medical opinion of a source who is not a specialist.”), (c)(6) (providing that “the amount of

understanding of our disability programs and their evidentiary requirements that a medical source

has . . . and the extent to which a medical source is familiar with the other information in your case

record are relevant factors that we will consider in deciding what weight to give to a medical

opinion”). Yet the ALJ’s decision neither demonstrates proper consideration of the foregoing

factors nor offers any reasons—much less good reasons—explaining why he rejected Dr. Padilla’s

opinions and accorded greater weight to the opinions of non-examining medical sources than to

Dr. Padilla’s.9 This alone necessitates remand because the Court cannot say that the ALJ applied

the correct legal standards for weighing Dr. Padilla’s opinions.

         Moreover, regarding the two regulatory factors the ALJ appears to have actually

considered—treatment relationship and consistency—the ALJ’s decision renders evident that he




9
  While not an issue raised on appeal or a basis for the Court’s decision, the Court is troubled by the ALJ’s handling
of the State Agency consultants’ medical opinions, particularly vis-à-vis his rejection of Dr. Padilla’s. The ALJ’s
explanation of the “great weight” he accorded to the State Agency consultants’ opinions consists of the following one-
sentence, generic, conclusory statement: “The undersigned accords great weight to the medical opinions of the State
Agency medical consultants as their findings are well supported by the weight of the evidence of record: See Exhibits
2A and 5A.” The deficiencies of this explanation abound. First, it plainly fails to demonstrate consideration of the
regulatory factors to be used in determining what weight to give an opinion by providing good reasons for the weight
accorded. See 20 C.F.R. § 404.1527(c); Oldham, 509 F.3d at 1258. It also fails to evince application of the “more
rigorous test” and compliance with the “stricter standards” for weighing the opinions of a non-examining source. See
SSR 96-6p, 1996 WL 374180, at *2. Next, the record contains findings of three different State Agency consultants,
and each consultant’s “opinion” in fact encompassed numerous medical opinions addressing discrete issues, such as
the severity of Mr. Florez’s medically determinable impairments and functional limitations. (See AR 059-67, 072-82.)
The ALJ’s decision nowhere distinguishes between the different State Agency consultants, much less the distinct
opinions each rendered, and his conclusory explanation of the blanket weight he accorded all of their opinions is
inadequate to support his elevation of their opinions over Dr. Padilla’s. Finally, the ALJ failed to reconcile a material
conflict in the opinions of Dr. Simutis and Dr. Tomak. Dr. Simutis found that the record established “[n]o mental
medically determinable impairments” while Dr. Tomak found there to be sufficient evidence to support a finding of
Depressive, Bipolar and Related Disorders as a medically determinable mental impairment, albeit a secondary and
non-severe one. The Court fails to see—and the ALJ failed to explain—how “great weight” could be accorded to each
of these opinions, which reached opposite conclusions. The Court identifies these issues in hopes of forestalling further
error when this case is reviewed on remand.

                                                          15
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 16 of 22



failed to properly consider those factors. Additionally, the reasons he gave for discounting Dr.

Padilla’s opinions are neither specific nor legitimate. The Court explains.

   1. Treatment Relationship

       The Court begins by addressing the ALJ’s apparent consideration and application of the

“[t]reatment relationship” factor. See 20 C.F.R. § 404.1527(c)(2) (providing that “more weight” is

generally given to the opinions of treating sources and identifying subfactors, comprising length

of the treatment relationship, frequency of examination, and nature and extent of the treatment

relationship, that are considered in determining how much weight to accord a treating source’s

opinions). The ALJ discounted Dr. Padilla’s opinions because Dr. Padilla was a non-treating

source who evaluated Mr. Florez only once more than two years after Mr. Florez’s DLI. This

reason in fact encompasses three sub-reasons—(1) non-treating source, (2) one-time evaluation,

and (3) two years after DLI—none of which, alone or in combination, is a legitimate basis for

rejecting Dr. Padilla’s opinions.

       First, while the Regulations provide that “[g]enerally, we give more weight to medical

opinions from your treating source,” 20 C.F.R. § 404.1527(c)(2), that does not mean that a non-

treating source’s opinions may be discounted or rejected merely because the source does not have

a treatment relationship with the claimant. A source’s treatment relationship with the claimant is

but one factor to be considered and may not be applicable in every case. See 20 C.F.R.

§ 404.1527(c)(1)-(6); SSR 06-03p, 2006 WL 2329939, at *5. While Dr. Padilla’s status as a non-

treating source may be a proper basis for refusing to accord his opinions “more” or controlling




                                                16
          Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 17 of 22



weight, it is not a proper basis for discounting—much less rejecting—his opinions, particularly on

this record, which contains no opinions from treating sources.10 See Chapo, 682 F.3d at 1291.

        Second, the fact that Dr. Padilla examined Mr. Florez only once is neither here nor there.

The frequency of examination is a relevant consideration in determining the weight to accord a

treating source’s opinions, see 20 C.F.R. § 404.1527(c)(2)(i) (providing that “the more times you

have been seen by a treating source, the more weight we will give to the source’s medical opinion”

(emphasis added)), but Dr. Padilla—a consultative examiner—was not a treating source as just

established. See 20 C.F.R. § 404.1527(a)(2) (describing who qualifies as a “treating source” and

providing that “if [the claimant’s] relationship with the source is not based on your medical need

for treatment or evaluation, but solely on [the claimant’s] need to obtain a report in support of your

claim for disability[,]” that source is considered “a non[-]treating source”). Indeed, the very nature

of Dr. Padilla’s involvement in this case tends to presuppose a limited relationship between source

and claimant and is not, itself, a basis for discounting Dr. Padilla’s opinions. See Chapo, 682 F.3d

at 1291 (noting that while it may be valid not to accord controlling weight to the opinions of a

source who has a limited relationship with a claimant, a limited relationship “is not by itself a basis

for rejecting [the source’s opinions]—otherwise the opinions of consultative examiners would

essentially be worthless, when in fact they are often fully relied on as the dispositive basis for RFC

findings”). The Court fails to see—and the ALJ failed to explain—how Dr. Padilla’s limited

relationship with Mr. Florez, comprised of a one-time examination, justifies the ALJ’s rejection of

Dr. Padilla’s opinions.




10
  The ALJ’s reliance on Dr. Padilla’s status as a non-treating source as a basis for discounting his opinions is
particularly dubious given that he accorded “great weight” to the opinions of the non-treating, non-examining State
Agency consultants.

                                                        17
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 18 of 22



       Third, the remoteness of Dr. Padilla’s evaluation and assessment vis-à-vis Mr. Florez’s

DLI is not an enumerated factor to be considered in weighing medical opinions. See 20 C.F.R.

§ 4040.1527(c)(1)-(5). To the extent it could qualify as an “other factor,” see 20 C.F.R.

§ 404.1527(c)(6) (providing that “we will also consider any factors . . . of which we are aware,

which tend to support or contradict the medical opinion”), the ALJ failed to offer any explanation

to support discounting Dr. Padilla’s opinions on that basis. That is particularly problematic on the

record in this case, which, as discussed above, indicates that Dr. Padilla, given his specialization

and understanding of the SSA’s disability programs, was perhaps uniquely qualified to render

remote opinions regarding Mr. Florez’s mental functional limitations where the developed record

contained “insufficient evidence” to allow the State Agency consultants to make such assessments.

See 20 C.F.R. §§ 404.1519a-1519b (discussing when the SSA will and will not purchase a

consultative examination), 404.1520b(b)(2) (providing that if the evidence of record is consistent

but insufficient to determine disability, one option available is to require the claimant to undergo

a consultative examination). In any event, the ALJ’s failure to explain why the timing of Dr.

Padilla’s evaluation justified his wholesale rejection of Dr. Padilla’s opinions renders this reason,

like the others, inadequate. Indeed, the ALJ’s very reliance on the treatment-relationship factor—

inapposite on its face—as a basis for discounting Dr. Padilla’s opinions further evinces that he

failed to apply the correct legal standards for weighing Dr. Padilla’s opinions.

   2. Consistency

       Regarding the other reasons the ALJ gave, the Court understands the ALJ to have

discounted Dr. Padilla’s opinions based on their purported inconsistency with the other evidence

of record. Consistency of opinions with the record as a whole is an important factor to consider in

weighing medical opinions. See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a



                                                 18
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 19 of 22



medical opinion is with the record as a whole, the more weight we will give to that medical

opinion.” (emphasis added)). But the ALJ’s decision fails to demonstrate that he properly applied

this factor in deciding what weight to accord Dr. Padilla’s opinions. Specifically, the ALJ’s

decision evinces no consideration of significantly probative evidence relating to Mr. Florez’s

mental impairments in the relevant period of late 2015 to early 2016, including (1) that PA

Sokolowski diagnosed Mr. Florez with depression and placed him on an antidepressant in October

2015 because he “scored high on his depression screen” (AR 320-21); (2) Mr. Florez’s report to

PA Sokolowski in October 2015 that he “doesn’t even feel like getting out of the house much”

(AR 321); (3) the PHQ-9 scores from Mr. Florez’s depression screenings when he was seen at the

Pain and Spine Center indicating that he was suffering from “moderate depression” in October

2015 that had worsened to “moderately severe depression” by February 2016 (AR 487, 531); (4)

numerous medical providers’ observations shortly before and after Mr. Florez’s DLI that Mr.

Florez exhibited signs of depression (AR 321, 341, 350, 379, 430); and (5) Mr. Florez’s July 2016

function report, in which he reported that he had little interest in hobbies and social activities

because he would get “frustrated” and felt “depress[ed],” felt “nervous around people” and

therefore kept to himself, and had difficulty getting along with others because of his anger (AR

212-13). While not required to expressly discuss each of the foregoing pieces of evidence, the

ALJ’s decision was required to at least demonstrate consideration of it if he was going to reject

Dr. Padilla’s opinions based on their alleged inconsistency with the record.

       Moreover, even assuming the ALJ properly disregarded the foregoing evidence in

considering whether Dr. Padilla’s opinions were consistent with the other evidence of record, the

ALJ’s finding that Dr. Padilla’s opinions were inconsistent with the record is not supported by

substantial evidence. First, the ALJ failed to explain not only what he meant by “limited history



                                                19
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 20 of 22



of treatment during the relevant time period” but also the relevance of such evidence vis-à-vis the

question of the weight that should be accorded to the specific mental functional limitations that

Dr. Padilla assessed. The fact that Mr. Florez—a depressed man who had lost his job, was dealing

with chronic back pain, was caring for his widowed mother, and gets nervous around people—was

not going to counseling on a weekly basis after being diagnosed with depression is hardly

substantial evidence that supports finding all of Dr. Padilla’s opinions to be inconsistent with the

record such that they can be rejected in their entirety. To the extent that Mr. Florez’s failure to

seek more extensive treatment could support the ALJ’s discounting of Dr. Padilla’s opinions, the

ALJ’s failure to explain that basis renders it insufficient to support his finding of inconsistency.

See Musgrave, 966 F.2d at 1374 (“Evidence is not substantial if it . . . constitutes mere

conclusion.”).

       Second, the ALJ’s finding that Dr. Padilla’s findings were “inconsistent with . . . the

generally unremarkable clinical findings upon examination, as detailed above[,]” is similarly not

supported by substantial evidence. The ALJ’s explanation in support of the RFC he assessed

contains no discussion whatsoever of any “clinical findings” related to Mr. Florez’s alleged mental

impairments, only his physical impairments. (See AR 017-21.) The only discernible reference

made to any “clinical findings” related to Mr. Florez’s mental impairments is found in the ALJ’s

step-two discussion regarding the severity of Mr. Florez’s alleged impairments. There, in

concluding that Mr. Florez’s alleged mental impairments were non-severe, the ALJ noted that the

treatment record from Mr. Florez’s visit to PA Sokolowski on December 14, 2015 indicated that

his “psychiatric examination was unremarkable and the claimant was noted to be relaxed,

cooperative, and appropriate.” (AR 015; see AR 319.) But Mr. Florez’s treatment record from his

immediately prior visit on October 27, 2015—the day Mr. Florez “scored high on his depression



                                                20
         Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 21 of 22



screen,” was diagnosed with depression, and began taking an antidepressant—also indicated that

Mr. Florez was “relaxed and appropriate” and “[c]ooperative.” (AR 321.) The ALJ’s unexplained,

unsupported statement regarding what the “clinical findings” of record show fails to supply

substantial evidence to support his finding that Dr. Padilla’s findings were inconsistent with the

evidence of record.

       Finally, the ALJ’s conclusory finding that Mr. Florez’s activities of daily living and role

as his mother’s caretaker “necessarily require functioning at greater levels than those found by Dr.

Padilla” also fails to support his rejection of Dr. Padilla’s opinions. Initially, the record contains

little information regarding what Mr. Florez’s “caretaker” role involved. Mr. Florez testified that

he lives with his mother and that he “help[s] take care of her.” (AR 046.) The only specific

“caretaking” activity mentioned in the record is that Mr. Florez drives his mother to appointments.

(AR 209, 245.) Notably, in Mr. Florez’s function reports, he indicated that his mother assists him

with taking care of his dog and does all the cooking. (AR 209-10, 245-46.) And numerous medical

providers documented that caring for his mother was, in fact, a source of stress for Mr. Florez. (AR

335, 341, 350, 378.) The ALJ provided no explanation of how the evidence related to Mr. Florez’s

caretaking of his mother justifies his rejection of the functional limitations Dr. Padilla assessed.

The ALJ’s decision also fails to explain how evidence that Mr. Florez could drive, go shopping

for food and household items for no more than an hour at a time, and clean around his mother’s

house supports rejecting all of Dr. Padilla’s opinions. Given that RFC assessment is based on a

person’s “ability to perform sustained work activities in an ordinary work setting on a regular and

continuing basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule)[,]” SSR

96-8p, 1996 WL 374184, at *7, there is nothing inherently inconsistent between the activities of

daily living the ALJ cited and the mental work-related functional limitations Dr. Padilla assessed.



                                                 21
           Case 1:19-cv-00663-KK Document 27 Filed 07/02/20 Page 22 of 22



       While not required to adopt any or all of the functional limitations Dr. Padilla assessed, the

ALJ was not free reject them without demonstrating that he had considered the relevant regulatory

factors in weighing Dr. Padilla’s opinions and providing specific, legitimate reasons for rejecting

those he chose not to adopt. Because the ALJ’s decision fails to evince application of the correct

legal standards for considering the evidence and weighing the medical opinions of record regarding

Mr. Florez’s mental functional limitations, remand is required.

C.     The Court Does Not Reach Mr. Florez’s Other Argument

       Because the Court concludes that remand is required as set forth above, the Court will not

address Mr. Florez’s remaining claim of error. See Wilson v. Barnhart, 350 F.3d 1297, 1299 (10th

Cir. 2003) (explaining that the reviewing court does not reach issues that may be affected on

remand).

                                    IV. CONCLUSION

       For the reasons stated above, Mr. Florez’s Motion to Reverse and Remand for Rehearing

with Supporting Memorandum (Doc. 21) is GRANTED.



                                              _____________________________________
                                              KIRTAN KHALSA
                                              United States Magistrate Judge
                                              Presiding by Consent




                                                22
